J-S56008-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CHARLES RICHARD BRENNAN,

                            Appellant               No. 1363 MDA 2014


              Appeal from the Judgment of Sentence July 7, 2014
                In the Court of Common Pleas of Clinton County
              Criminal Division at No(s): CP-18-CR-0000446-2013


BEFORE: SHOGAN, JENKINS, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED NOVEMBER 06, 2015

       Appellant, Charles Richard Brennan, appeals from the judgment of

sentence entered following his conviction of receiving stolen property. We

affirm.

       The trial court summarized the procedural history of this case as

follows:

              [Appellant] was charged pursuant to a criminal complaint
       filed on August 12, 2013, by Patrick J. Bowes of the Department
       of Conservation and Natural Resources before Magisterial District
       Judge Frank P. Mills. [Appellant] was charged with Receiving
       Stolen Property a felony of the third degree concerning an
       incident that occurred on Friday, July 12, 2013. [Appellant] was



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56008-15


       also charged with related summary offenses.[1] [Appellant] was
       held for Court after a preliminary hearing on October 1, 2013.
       After a jury trial on May 30, 2014, [Appellant] was found guilty
       of Receiving Stolen Property and a jury also determined that the
       evidence established beyond a reasonable doubt that the stolen
       property was a motor propelled vehicle. Therefore, the grading
       of the Receiving Stolen Property charge was determined to be a
       felony of the third degree. [Appellant] was sentenced by this
       Court on July 7, 2014 concerning Count 1, Receiving Stolen
       Property, a felony of the third degree, to pay a fine of $1,000.00
       along with court costs and restitution and to undergo
       imprisonment in a State Correctional Institution the minimum of
       which would be fifteen (15) months and the maximum of which
       would be thirty-six (36) months. The Court deemed [Appellant]
       eligible for the Recidivism Risk Reduction Incentive (RRRI)
       Program and therefore, issued a RRRI minimum sentence of
       eleven (11) months and seven (7) days, which was (3/4) of
       [Appellant’s] minimum sentence.

             [Appellant] filed a timely Post-Sentencing Motion on July
       14, 2014, which this Court denied [by order entered August 1,
       2014]. [Appellant] filed a Motion for Bail Pending Appeal, along
       with a Notice of Appeal to the Superior Court on August 8, 2014.
       By Order of this Court of August 18, 2014, this Court granted
       [Appellant’s] bail pending appeal in the amount of $50,000.00
       monetary.     [Appellant] as Ordered by this Court, filed a
       Statement of Matters Complained of on Appeal on August 26,
       2014.

Trial Court Opinion, 8/29/14, at 1-2.            The trial court issued an opinion

pursuant to Pa.R.A.P. 1925(a).

       Appellant presents the following issue for our review:

       Whether there was insufficient evidence presented at trial to
       sustain Appellant’s conviction for receiving stolen property,
       where no evidence was presented by the Commonwealth that
____________________________________________


1
 Appellant proceeded to a jury trial on the receiving stolen property charge
only. The trial court entered guilty verdicts on the three summary offenses.
Order, 6/3/14, at 1-2.



                                           -2-
J-S56008-15


      could establish that Appellant knew the property was stolen, or
      believed that it had probably been stolen.

Appellant’s Brief at 11.

      Our standard for reviewing the sufficiency of evidence on appeal is as

follows:

             The standard we apply in reviewing the sufficiency of
      evidence is whether, viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the factfinder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      that of the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Bricker, 41 A.3d 872, 877 (Pa. Super. 2012) (internal

citations and quotation marks omitted).

      In order to obtain a conviction for receiving stolen property, “the

Commonwealth must establish the following elements beyond a reasonable

doubt: (1) the property was stolen; (2) the defendant was in possession of

the property; and (3) the defendant knew or had reason to believe the

property was stolen.” Commonwealth v. Foreman, 797 A.2d 1005, 1011



                                     -3-
J-S56008-15


(Pa. Super. 2002).     Additionally, this Court has provided the following

guidance in addressing a receipt of stolen property claim:

             [A] permissible inference of guilty knowledge may be
      drawn from the unexplained possession of recently stolen goods
      without infringing upon an accused’s right of due process or his
      right against self-incrimination, as well as other circumstances,
      such as the accused’s conduct at the time of arrest.
      Nonetheless, the mere possession of stolen property is
      insufficient to prove guilty knowledge, and the Commonwealth
      must introduce other evidence, which can be either
      circumstantial or direct, that demonstrates that the defendant
      knew or had reason to believe that the property was stolen. This
      additional evidence can include the nature of the goods, the
      quantity of the goods involved, the lapse of time between
      possession and theft, and the ease with which the goods can be
      assimilated into trade channels. Further, whether the property
      has alterations indicative of being stolen can be used to establish
      guilty knowledge.       Finally, even if the accused offers an
      explanation for his possession of stolen property, the trier of fact
      may consider the possession as unexplained if it deems the
      explanation unsatisfactory.

Id. at 1012 (internal citations and quotations omitted).

      The testimony at trial revealed the following facts regarding this

matter. Judith Petruzzi had purchased and held title to a 2009 Kawasaki all-

terrain vehicle (“ATV”).   N.T., 5/30/14, at 28-30.    When she purchased it

used in December of 2011 from a car dealership, she paid approximately

$5,000.00. Id. at 28. The vehicle identification number (“VIN”) for the ATV

was JKASFGB149B514547. Id. at 30.

      In August of 2012, Ms. Petruzzi decided to place the ATV for sale at a

yard sale being held by Michelle Kinley. N.T., 5/30/14, at 31. The asking

price was approximately $4,500.00.         Id.   Ms. Petruzzi was eventually


                                     -4-
J-S56008-15


advised that the four-wheeler had been stolen from the yard sale.     Id. at

32-33. Michelle Kinley reported the four-wheeler as stolen to the police. Id.

33. Ms. Petruzzi then made a claim to her insurance company, Encompass

Insurance, regarding the stolen four-wheeler. Id. As part of her claim, Ms.

Petruzzi mailed the title, the registration, and the keys to the ATV to the

insurance company. Id. at 33.

     Patrick Jared Bowes, a Ranger with the Department of Conservation

and Natural Resources (“DCNR”) testified. N.T., 5/30/14, at 37-38. On July

12, 2013, Ranger Bowes was on duty and patrolling Pete’s Run Road in

Noyes Township, Clinton County. Id. at 38-40. Ranger Bowes came upon a

four-wheeler that was being driven on a portion of Pete’s Run Road not

designated for the operation of ATVs. Id. at 40. The ATV was occupied by

an operator and a single female passenger.      Id. at 41-42, 45.    Ranger

Bowes recognized the operator of the ATV as Appellant. Id. at 42. Ranger

Bowes stopped the ATV due to the vehicle code violation of operating an ATV

on state property on an undesignated road. Id. at 43. At the time of the

stop, Ranger Bowes asked Appellant for identification, registration and

insurance. Id. at 44. Appellant responded that he had no paperwork with

him, but stated that it may be at his house. Id. Ranger Bowes did not allow

the operator and passenger to proceed on the ATV, but instead transported

the two individuals to Appellant’s residence at 346 Susquehanna Avenue,

South Renovo. Id. at 45-46.


                                    -5-
J-S56008-15


       While at Appellant’s residence, Ranger Bowes again asked Appellant

and the female passenger for identification, registration and insurance.

N.T., 5/30/14, at 46.            The individuals produced Pennsylvania driver’s

licenses. Id. at 46. The passenger was identified as Felicia Kelly. Id. at 46.

Neither individual was able to produce registration or insurance for the ATV.

Id. at 46-47. Ranger Bowes testified that upon Appellant’s announcement

that   he   could   not   find    registration   or   insurance,   Appellant   further

volunteered “[t]hat the registration plate was probably bogus.”           Id. at 47.

During Ranger Bowes’ discussion with Appellant at his residence, Appellant

informed Ranger Bowes that he bought the ATV from Bobby Winkelman and

paid $1,500.00 for it. Id. at 64, 77-78.

       Ranger Bowes issued a citation to Appellant for operating an ATV on

state property in an undesignated area. N.T., 5/30/14, at 48. Following his

issuance of the citation, Ranger Bowes left Appellant’s residence and

returned to the ATV parked on Pete’s Run Road.              Id. at 48-49.      Ranger

Bowes took photographs of the ATV for purposes of his report. Id. at 50.

Upon running the VIN, Ranger Bowes discovered that the ATV was registered

to Encompass Insurance Company.                  Id. at 52-53.      As part of his

investigation, Ranger Bowes also had the VIN run through NCIC and was

advised that the four-wheeler had been reported stolen. Id. at 53. Ranger

Bowes eventually received a copy of the title for the ATV from Encompass




                                         -6-
J-S56008-15


Insurance Company.           Id.    The VIN on the title matched that on the

recovered ATV. Id. at 56.

        Paul Gramley of the Lamar Township Police Department was also

involved in the investigation.        Id. at 53-54, 84-85.   Officer Gramley was

appointed the lead investigator on the reported theft of the ATV when it was

originally reported stolen on August 14, 2012, by Michelle Kinley. Id. at 85.

Officer Gramley was unable to discover new information on the stolen ATV

until he had contact with Ranger Bowes on July 15, 2013. Id. at 86. After

making contact with Ranger Bowes, Officer Gramley executed a search

warrant and seized the ATV from Appellant’s property.             Id. at 86-88.

Shortly after Officer Gramley seized the ATV, Appellant contacted Officer

Gramley at the Renovo Borough Police station. Id. at 91. Prior to speaking

with Appellant, Officer Gramley advised Appellant of his Miranda2 rights and

explained that Appellant did not have to speak to Officer Gramley.        Id. at

91-92. Appellant advised Officer Gramley that he had purchased the ATV for

$1,500.00 from Bobby Joe Winkelman. Id. at 92. Appellant also stated that

at the time he purchased it from Bobby Joe Winkelman, Bobby Joe

Winkelman advised Appellant that the ATV had a new ignition. Id. at 92-93.



____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).




                                           -7-
J-S56008-15


Officer Gramley also testified that the original key obtained from the

insurance company would not work in the ATV. Id. at 107-108.

      Derek Stevenson, Appellant’s brother, was with Appellant when

Appellant purchased the ATV.       N.T., 5/30/14, at 114.     Appellant asked

Stevenson to check over the ATV for him since Stevenson was extremely

familiar with ATVs.   Id. at 116-117.    In response to being asked whether

Stevenson told Appellant that the purchase of the ATV was a good deal,

Stevenson answered, “I thought it was a great deal” and advised Appellant

of such. Id. at 117, 123-124. Stevenson testified that the ATV Appellant

purchased was worth significantly more than $1,500.00. Id. at 123-124.

      Felicia Lynn Kelly, Appellant’s fiancée, also testified. N.T., 5/30/14, at

125-126. Ms. Kelly averred that prior to being stopped by Ranger Bowes on

July 12, 2013, she had discussions with people regarding her concern that

the ATV may have been stolen. Id. at 135-136. Ms. Kelly stated that she

discussed these concerns with Appellant.       Id. at 136.     Furthermore, in

describing the Winkelmans, Ms. Kelly explained:       “they’re not the best –

they don’t have the best name. They’re not known to do the best things and

not the best people to be influenced by or be around.”       Id. at 134.    She

confirmed that the Winkelmans did not have good reputations. Id.

      In addressing Appellant’s claim that he did not know or believe that

the ATV was stolen, the trial court provided the following analysis:

      At the time that [Appellant] was stopped on Pete[’]s Run Road in
      Noyes Township, Pennsylvania, on July 12, 2013, [Appellant]

                                     -8-
J-S56008-15


      fabricated a story to Ranger Bowes indicating that [Appellant]
      had paperwork at [Appellant’s] residence which had included the
      title and registration of the vehicle.       [Appellant’s] alleged
      purchase price for the vehicle was substantially lower than what
      the fair market value of the vehicle would be. The ignition
      switch on the vehicle had been changed. Further, [Appellant’s]
      own girlfriend [Felisha] Kelly indicated that the Winkelmans had
      a reputation for being untrustworthy and that Ms. Kelly even
      suspected that the ATV was stolen.

Trial Court Opinion, 8/29/14, at 4.

      The trial court’s determination is supported by the evidence of record.

The Commonwealth introduced evidence demonstrating that Appellant knew

or had reason to believe that the property was stolen, such as the discussion

between Appellant and Ms. Kelly that the property may be stolen, the

Winkelmans’ reputation for being untrustworthy, and the purchase price,

which was significantly below market value.          Appellant possessed no

registration or insurance for the vehicle and volunteered to Ranger Bowes

that the “registration plate was probably bogus.”      N.T., 5/30/14, at 47.

Further, the alteration of the ignition was indicative of the ATV being stolen.

Foreman, 797 A.2d at 1012. Thus, viewing all of the evidence in the light

most favorable to the Commonwealth, there is sufficient evidence of record

to support the trial court’s conclusion that Appellant knew, or had reason to

believe, that the ATV was stolen.       The trial court was responsible for

assessing the credibility of the witnesses, and we may not reweigh the

evidence and substitute our judgment for that of the fact-finder. Bricker,




                                      -9-
J-S56008-15


41 A.3d at 877.    Accordingly, there was sufficient evidence to support the

conviction for receipt of stolen property.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                                     - 10 -